UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4309


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OSCAR SIMMONS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, District Judge. (1:18-cr-00052-TSK-MJA-1)


Submitted: December 23, 2019                                      Decided: January 9, 2020


Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. William J. Powell,
United States Attorney, Martinsburg, West Virginia, Zelda E. Wesley, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oscar Fred Simmons, Jr., seeks to appeal the 108-month sentence imposed by the

district court after he pled guilty to distribution of methamphetamine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2018). He argues on appeal that his sentence is procedurally

unreasonable because the district court did not address his nonfrivolous argument for a

downward variance from the Sentencing Guidelines range. The Government contends that

the appeal is barred by Simmons’ waiver of the right to appeal included in the plea

agreement.

      Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Simmons knowingly and voluntarily waived his right to appeal

and that the issue Simmons seeks to raise on appeal falls squarely within the compass of

his waiver of appellate rights. See United States v. Dillard, 891 F.3d 151, 156 (4th Cir.

2018) (stating standard of review and providing standard for enforcement of appeal

waiver). Accordingly, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the material before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2